DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on January 11, 2022. 
	Claims 1, 3 and 5-20 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1, 3 and 5- 20 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant state all claims now require that the equipment enclosure hold all operational components of the present invention; namely, a storage battery, a control unit, a charger, a tracking mechanism, and a stowing mechanism.
Claim 1 recites the limitation “an equipment enclosure”…”for holding electronic components” in Lines 14-15.
Claim 1 recites the limitation “the electronic components include a storage battery connected to the solar array and a control unit connected between the storage battery and a charger” in Lines 17-19.

Furthermore, the Specification does not include support for the charger (24) being held in the equipment enclosure (22) (Specification Page 6, Lines 13-16) (Figs.1-3).

	Applicant argues that unlike the disclosure of any cited reference, claim amendments require a transportable charging station that positions all operational components, at an elevated location on the station for the specified purpose of preventing flood damage. None of the cited references have expressed a motivation for doing so.
In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the combination of Wheatley and Adler, as seen in the rejection of Claim 1 below, disclose a transportable charging station comprising an equipment enclosure attached between an upper end of a curved column and a solar array; wherein the upper end of the curved column is at an elevated location on the charging station.

In response to applicant's argument that the purpose and intent of the present invention goes far beyond the concerns of cost savings and unnecessary cable lengths , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's argument that Wheatley does not address the issue of flood protection, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 
Applicant argues Adler discloses a compartment that contains only batteries and is otherwise devoid of functional components as required by the present invention.
Adler discloses a compartment (108) comprising a plurality of batteries (106), a battery charger (40) and a switch (42) (Par.143). Furthermore, Wheatley discloses a compartment (20) holding at least one storage battery and electronics (Par.20) (Fig.3).

Applicant argues Johnson discloses a modular bollard for holding system components. A bollard is structurally and configurationally different from a location for the equipment enclosure claimed in the present invention.
Applicant does not indicate how the claims distinguish over Johnson. 
Furthermore, Johnson discloses a control unit (1520) that monitors the status of a storage battery (1507) and the operation of a charger (100) (Par.83), to include 

Applicant argues Roberts is directed to foldable power systems that do not serve electric vehicles.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Wheatley teaches a transportable charging station for an electric vehicle (Par.11-12) (Fig.1).

Applicant argues none of the remaining references, Mori, Luoma and Zante, provide any disclosure that cures the deficiencies noted above. None of the cited references teach or suggest a structure or cooperation of structure as now claimed.
There seems to be no evidence presented to support Applicant’s assumption that the references do not teach or suggest a structure or cooperation of structure as claimed.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the vertical axis" in Line 20.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination the limitation of Claim 19, Line 20 is interpreted as reciting: a vertical axis.

Claim 20 is also rejected under 112(b) as they inherit the deficiencies in Claim 19 as identified above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2014/0042956) and Adler et al. (2015/0001201).
Claim 1: Wheatley teaches a transportable charging station for an electric vehicle (Par.11-12) (Fig.1) which comprises: a solar array (30) having a plurality of solar panels (36) with photovoltaic cells for converting solar energy into electricity wherein the solar array (30) is 5rectangular with a length L and a width W and defines a longitudinal center line (Par.21) (Fig.2); a curved column (24) having an upper end (28) and a lower end (26) (Par.20) (Fig.1); a stability platform (12) defining a horizontal reference line, wherein the lower end (16) of the curved column (24) is affixed to the stability platform (12) to 10orient the curved column (24) coplanar with the horizontal reference line and to position the upper end (28) of the curved column (24) at a vertical height h above a projection point on the horizontal reference line, wherein the projection point is at a horizontal distance d on the horizontal reference line from the lower end (26) of the curved column (24) (Figs.1-2, The upper end (28) is angled forward. Therefore, a projection point of the upper end (28) of the curved column (24) is positioned at a horizontal distance from the lowed end (26) of the curved column.), and wherein the solar array (30) 15is mounted on the upper end (28) of the curved column (24) (Par.21); wherein electronic 25components including a storage battery (22) connected to the solar array (30) and a control unit (40) connected between the storage battery (22) and a charger (44) (Par.22), wherein the charger (44) is connected to the storage battery (22) ;  20and a charger (44) located on the curved column (24), wherein the charger (44) is connected with electronic components in the equipment enclosure for use in charging electric vehicles (Par.22).  
Wheatley does not explicitly teach the equipment enclosure attached between the upper end of the curved column and the solar array for holding electronic components and mechanical components therein, wherein the electronic components and mechanical components are individually connected with the solar array.
Adler teaches a solar array (12) having a plurality of solar panels with photovoltaic cells (16) for converting solar energy into electricity (Par.104); an equipment enclosure (108) (Fig.16) attached between an upper end of a column and the solar array (12) for holding electronic components and mechanical components therein, wherein the electronic components and mechanical components are individually connected with the solar array (16) (Par.143).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Adler in the system of Wheatley to have had reduced cable length and cost by reducing the separation between the solar panels and the electronic components (Par.148).
It’s noted the recitation “configured to prevent flood damage” appears in the preamble. As explained in MPEP Section 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Accordingly, the recitation “configured to prevent flood damage” is not considered limiting.  
Claim 11:  Wheatley teaches a method for manufacturing a transportable electric vehicle charging station (10) (Par.11) (Fig.1) which comprises the steps of: providing a solar array (30) having a plurality of solar panels (36) with photovoltaic cells for converting solar energy into electricity wherein the solar array (30) is 5rectangular with a length L and a width W (Par.21) (Fig.2);  affixing a lower end (26) of a curved column (24) to a stability platform (12) to orient the curved column (24) coplanar with a horizontal reference line of the stability platform (12) (Fig.2); positioning an upper end (28) of the curved column (24) at a vertical height 10h above a projection point on the horizontal reference line, wherein the projection point is at a horizontal distance d on the horizontal reference line from the lower end (26) of the curved column (24) (Figs.1-2, The upper end (28) is angled forward. Therefore, a projection point of the upper end (28) of the curved column (24) is positioned at a horizontal distance from the lowed end (26) of the curved column.); mounting the solar array (30) on the upper end (28)  of the curved column (24) (Par.21); wherein the electronic 25components include a storage battery (22) connected to the solar array (30) and a control unit (40) connected between the storage battery (22) and the charger (44) (Par.22), wherein the charger (44) is ;  20and locating at least one charger (44) with the station (10), wherein the charger (44) 20is connected with electronic components in an equipment enclosure for use in charging electric vehicles (Par.22) (Fig.3).  
Wheatley does not explicitly teach an equipment enclosure attached between the upper end of the curved column and the solar array for holding electronic components and mechanical components therein, wherein the electronic components and mechanical components are individually connected with the solar array.
Adler teaches a solar array (12) having a plurality of solar panels with photovoltaic cells (16) for converting solar energy into electricity (Par.104); an equipment enclosure (108) attached between an upper end of a column and the solar array (12) for holding electronic components and mechanical components therein, wherein the electronic components and mechanical components are individually connected with the solar array (16) (Par.143).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Adler in the system of Wheatley to have had reduced cable length and cost by reducing the separation between the solar panels and the electronic components (Par.148).
It’s noted the recitation “configured to prevent flood damage” appears in the preamble. As explained in MPEP Section 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Accordingly, the recitation “configured to prevent flood damage” is not considered limiting.  
Claim 12: Wheatley and Adler teach the limitations of claim 11 as disclosed above. Wheatley teaches comprising the steps of: connecting a storage battery (22) to the solar array (30) (Par.22) (Fig.3); and connecting a control unit (40) between the storage battery (22) and the 25charger (44) (Par.22). 
Claim 14: Wheatley and Adler teach the limitations of claim 11 as disclosed above. Wheatley teaches further comprising the steps of: providing a tracking mechanism (60) to operationally move the solar array (30) to optimize the incidence of sunlight on the solar array (30) (Par.30); and providing a stowing mechanism to reconfigure the solar array (30) for 10transport (Par.31).  

Claims 3, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2014/0042956) and Adler et al. (2015/0001201) as applied to claims 1 and 12 above, and further in view of Johnson (2017/0129356).
Claims 3 and 13: Wheatley and Adler teach the limitations of claims 1 and 12 as disclosed above. Wheatley does not explicitly teach the control unit monitors the status 
Johnson teaches a control unit (1520) monitors the status of a storage battery (1507) and the operation of a charger (100) (Par.83), to include recording the time duration and the quantity of electricity transferred during a charging operation (Par.81).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Johnson in the system of Wheatley to have had gathered information for energy distribution control (Par.80).
Claim 10: Wheatley and Adler teach the limitations of claim 1 as disclosed above. Wheatley does not explicitly teach comprising a plurality of chargers.  
Johnson teaches a charging station for an electric vehicle (Fig.6) which comprises: a solar array (410) having a plurality of solar panels (802) (Par.66) comprising a plurality of chargers (604) (Par.64).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Adler in the system of Wheatley to have had supplied power to multiple electric vehicles simultaneously (Par.64).

Claims 5, 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2014/0042956) and Adler et al. (2015/0001201) as applied to claims 1 and 14 above, and further in view of Mori et al. (2018/0294766).
Claims 5 and 15: Wheatley and Adler teach the limitations of claims 1 and 14 as disclosed above. Wheatley does not explicitly teach the tracking mechanism moves the 
Mori teaches a tracking mechanism (tracking control section) moves a solar array (12) along a horizontal arc through an azimuthal angle ɵ, and along a vertical arc through an elevation angle ɸ in accordance with a preprogrammed protocol (Par.54 and 83).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mori in the system of Wheatley to have had oriented the light receiving surface of the solar array towards the direction of the sun (Par.36) thereby increasing the power generation amount (Par.37).
Claim 7: Wheatley and Adler teach the limitations of claim 1 as disclosed above. Wheatley does not explicitly teach the upper end of the 20curved column defines a vertical axis and the charging station further comprises a tracking mechanism held in the equipment enclosure for establishing a base angle ɵbase for the solar array measured within a horizontal arc greater than ±90° from the horizontal reference line of the stability platform and for moving the solar array around the vertical axis through angles ±ɵ from the base angle 25ɵbase to optimize the incidence of sunlight on the solar array.  
Mori teaches an upper end of a column (48) defines a vertical axis and a station (101) comprising a tracking mechanism (tracking control section) held in an equipment enclosure (90) (Fig.2) for establishing a base angle ɵbase for a solar array (12) measured within a horizontal arc greater than ±90° from a horizontal reference line of a stability platform (46) and for moving the solar array (12) around the vertical axis 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mori in the system of Wheatley to have had oriented the light receiving surface of the solar array towards the direction of the sun (Par.36) thereby increasing the power generation amount (Par.37).
Claim 16: Wheatley, Adler and Mori teach the limitations of claim 15 as disclosed above. Wheatley teaches further comprising the steps of: assembling the solar panels of the solar array (30) in a rectangular configuration, wherein the solar array defines a longitudinal center line and includes two rows of solar panels aligned on opposite sides of the longitudinal center line, wherein each row is divided lengthwise into 20thirds and wherein solar panels (36)  in each third of one row are joined, in combination, with solar panels (36) in a corresponding third of solar panels in the row across the longitudinal center line therefrom to respectively create a first side solar section, a center solar section and a second side solar section (Fig.2).
Wheatley does not explicitly teach 25attaching the equipment enclosure to the center of the solar array.  
Adler teaches attaching the equipment enclosure (108) to the center of the solar array (12) (Par.143) (Fig.16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Adler in the system of Wheatley to have had reduced cable length and cost by reducing the separation between the solar panels and the electronic components (Par.148).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2014/0042956) and Adler et al. (2015/0001201) as applied to claim 5 above, and further in view of Luoma et al. (2007/0251132).
Claim 6: Wheatley and Adler teach the limitations of claim 5 as disclosed above. Wheatley does not explicitly teach the stowing mechanism establishes the solar panel in a horizontal orientation during an articulation of the curved column when preparing the charging station for transport to a different location.
Luoma teaches a stowing mechanism establishes a solar panel in a horizontal orientation during an articulation when preparing for transport to a different location (Par.20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Luoma in the system of Wheatley to have had minimized wind resistance during transport (Par.20).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2014/0042956), Adler et al. (2015/0001201) and of Mori et al. (2018/0294766) as applied to claims 7 and 16 above, and further in view Roberts et al. (2020/0228057).
Claim 8: Wheatley, Adler and Mori teach the limitations of claim 7 as disclosed above. Wheatley teaches the solar array (30) defines a longitudinal center line and includes two rows of solar panels aligned on opposite sides of the longitudinal center line, wherein each row is divided lengthwise into thirds and wherein solar panels in each 
Wheatley does not explicitly teach the charging station further comprising: a stowing mechanism held in the equipment enclosure for aligning 10the longitudinal center line of the solar array perpendicular to the horizontal reference line of the stability platform and for orienting the solar array in a horizontal plane while the solar array is lowered onto the stability platform.
Mori teaches a stowing mechanism held in an equipment enclosure for aligning a 10aalongitudinal center line of a solar array (12) perpendicular to a horizontal reference line of a stability platform (46) and for orienting the solar array (12) in a horizontal plane while the solar array (12) is lowered onto the stability platform (46) (Par.96) (Fig.11).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mori in the system of Wheatley to have had avoided damage by strong wind (Par.104).
Furthermore, Whitley does not explicitly teach means for articulating the curved column to lower the upper end 15of the curved column onto the stability platform where the first side solar section and the second side solar section can be rotated from the center solar section and folded around the equipment enclosure for transport of the charging station.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Roberts in the system of Wheatley to have had repositioned the solar panels for ease of transportation (Par.25).
Claim 17: Wheatley, Adler and Mori teach the limitations of claim 16 as disclosed above. Wheatley does not explicitly teach wherein the upper end of the curved column defines a vertical axis and the method further comprises the steps of: connecting the tracking mechanism held in the equipment enclosure with the solar array to establish a base angle ɵbase for the solar 5array measured between the longitudinal center line of the solar array and the horizontal reference line of the stability platform and for moving the solar array within a horizontal arc around a vertical axis defined by the upper end of the curved column from the horizontal reference line of the stability platform and for moving the solar array around the vertical 10axis through angles ±ɵ greater than ±90°  from the base angle ɵbase to optimize the incidence of sunlight on the solar array; connecting the stowing mechanism held in the equipment enclosure with the solar array for aligning the length L of the equipment enclosure with the horizontal reference line of the stability platform while 15maintaining the solar array in a horizontal plane as the curved column is articulated to lower the upper end of the curved column onto the stability platform.
Mori teaches an upper end of a column (48) defines a vertical axis and a station (101) comprising a tracking mechanism (tracking control section) held in an equipment ° from a horizontal reference line of a stability platform (46) and for moving the solar array (12) around the vertical axis through angles ±ɵ from the base angle 25ɵbase to optimize the incidence of sunlight on the solar array (12) (Par.54 and 83); a stowing mechanism held in an equipment enclosure for aligning a 10aalongitudinal center line of a solar array (12) perpendicular to a horizontal reference line of a stability platform (46) and for orienting the solar array (12) in a horizontal plane while the solar array (12) is lowered onto the stability platform (46) (Par.96) (Fig.11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mori in the system of Wheatley to have had oriented the light receiving surface of the solar array towards the direction of the sun (Par.36) thereby increasing the power generation amount (Par.37); and to have had avoided damage by strong wind (Par.104) by lowering the solar array to the platform while in a horizontal orientation.
Furthermore, Whitley does not explicitly teach means for articulating the curved column to lower the upper end 15of the curved column onto the stability platform where the first side solar section and the second side solar section can be rotated from the center solar section and folded around the equipment enclosure for transport of the charging station.  
Roberts teaches a first side solar section (112b) and a second side solar section can (112d) be rotated from a center solar section (112a) and folded around an equipment enclosure (104) (Fig.2) for transport of a charging station (100) (Par.35).  
.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2014/0042956) and Adler et al. (2015/0001201) as applied to claims 1 and 11 above, and further in view of Zante (2017/0179870).
Claims 9 and 18: Wheatley and Adler teach the limitations of claims 1 and 11 as disclosed above. Wheatley does not explicitly teach the vertical height h is greater than 9.5 ft, the horizontal distance d is greater than 5 ft to hold the 25equipment enclosure at an elevated height, to prevent flood damage and avoid theft or vandalism.
Zante teaches an upper end of a column is at a vertical height h greater than 9.5 ft (Fig.3, 12feet); and a horizontal distance d of a column is greater than 5 ft (Par.73) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Zante in the system of Wheatley to have had provided adequate support for the solar panels and keep roof penetrations to a minimum (Par.72).
It’s noted the recitation “to prevent flood damage and avoid theft or vandalism” appears in the body of the claim. As explained in MPEP Section 2114 II., a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. The prior art discloses a structure having a vertical height greater than 9.5ft as recited in the claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2014/0042956), Adler et al. (2015/0001201), Mori et al. (2018/0294766), Luoma et al. (2007/0251132) and Johnson (2017/0129356).
Claim 19: Wheatley teaches a transportable charging station for an electric vehicle (Par.11-12) (Fig.1) which comprises: a solar array (30) having a plurality of solar panels (36) with photovoltaic cells for converting solar energy into electricity, wherein the solar array (30) defines a longitudinal center line (Par.21) (Fig.2); a curved column (24) having an upper end (28) and a lower end (26) (Par.20) (Fig.1); a stability platform (12) defining a horizontal reference line, wherein the lower end (16) of the curved column (24) is affixed to the stability platform (12) to 10orient the curved column (24) coplanar with the horizontal reference line and to position the upper end (28) of the curved column (24) at a vertical height h above a projection point on the horizontal reference line, wherein the projection point is at a horizontal distance d on the horizontal reference line from the lower end (26) of the curved column (24) (Figs.1-2, The upper end (28) is angled forward. Therefore, a projection point of the upper end (28) of the curved column (24) is positioned at a horizontal distance from the lowed end (26) of the curved column.), and wherein the solar array (30) 15is mounted on the upper end (28) of the curved column (24) (Par.21); a tracking mechanism (60) for operationally moving the solar array (30) to optimize the incidence of sunlight on the solar array (30) (Par.30); a stowing mechanism for reconfiguring the solar array (30) for 10transport (Par.31); a 
Wheatley does not explicitly teach an equipment enclosure attached between the upper end of the curved column and the solar array for holding electronic components and mechanical components therein, wherein the electronic components and mechanical components are individually connected with the solar array.
Adler teaches a solar array (12) having a plurality of solar panels with photovoltaic cells (16) for converting solar energy into electricity (Par.104); an equipment enclosure (108) attached between an upper end of a column and the solar array (12) for holding electronic components and mechanical components therein, wherein the electronic components and mechanical components are individually connected with the solar array (16) (Par.143) (Fig.16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Adler in the system of Wheatley to have had reduced cable length and cost by reducing the separation between the solar panels and the electronic components (Par.148).
Furthermore, Wheatley does not explicitly teach the tracking mechanism held in the equipment enclosure, wherein the tracking mechanism moves the solar 20array along a horizontal arc through an azimuthal angle ɵ around a vertical axis, and along a vertical 
Mori teaches a tracking mechanism (tracking control section) held in an equipment enclosure (90) (Par.54), wherein the tracking mechanism (tracking control section) moves a solar array (12) along a horizontal arc through an azimuthal angle ɵ around a vertical axis (Fig.2), and along a vertical arc through an elevation angle ɸ in accordance with a preprogrammed protocol (Par.54 and 83).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mori in the system of Wheatley to have had oriented the light receiving surface of the solar array towards the direction of the sun (Par.36) thereby increasing the power generation amount (Par.37).
Furthermore, Wheatley does not explicitly teach the stowing mechanism establishes the solar panel in a horizontal orientation during an articulation of the curved column when preparing the charging station for transport to a different location.
Luoma teaches a stowing mechanism establishes a solar panel in a horizontal orientation during an articulation when preparing for transport to a different location (Par.20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Luoma in the system of Wheatley to have had minimized wind resistance during transport (Par.20).
Additionally, Wheatley does not explicitly teach the control unit monitoring the status of the storage battery, to include recording the time duration and the quantity of electricity transferred from the storage 5battery for use in charging electric vehicles.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Johnson in the system of Wheatley to have had gathered information for energy distribution control (Par.80).
It’s noted the recitation “configured to prevent flood damage” appears in the preamble. As explained in MPEP Section 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Accordingly, the recitation “configured to prevent flood damage” is not considered limiting.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2014/0042956), Adler et al. (2015/0001201), Mori et al. (2018/0294766), Luoma et al. (2007/0251132) and Johnson (2017/0129356) as applied to claim 19 above, and further in view of Zante (2017/0179870).
Claim 20: Wheatley, Adler, Mori, Luoma and Johnson teach the limitations of claim 19 as disclosed above. Wheatley does not explicitly teach the upper end of the 20curved column defines a vertical axis and the charging station further comprises a tracking mechanism held in the equipment enclosure for establishing a base angle ° from the horizontal reference line of the stability platform and for moving the solar array around the vertical axis through angles ±ɵ from the base angle 25ɵbase; wherein the vertical height h is greater than 9.5 ft to prevent flood damage and avoid theft or vandalism.  
Mori teaches an upper end of a column (48) defines a vertical axis and a station (101) comprising a tracking mechanism (tracking control section) held in an equipment enclosure (90) (Fig.2) for establishing a base angle ɵbase for a solar array (12) measured within a horizontal arc greater than ±90° from a horizontal reference line of a stability platform (46) and for moving the solar array (12) around the vertical axis through angles ±ɵ from the base angle 25ɵbase (Par.54 and 83); and wherein an upper end of a column is at a vertical height h greater than 9.5 ft (Par.55, Height of 3m; 9.8ft).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mori in the system of Wheatley to have reasun (Par.36) thereby increasing the power generation amount (Par.37).  
Wheatley does not explicitly teach the horizontal distance d is greater than 5 ft to hold the equipment enclosure at an elevated height.
Zante teaches a horizontal distance d of a curved column greater than 5 ft (Par.73) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Zante in the system of Wheatley to have had provided adequate support for the solar panels and keep roof penetrations to a minimum (Par.72).
It’s noted the recitation “to prevent flood damage and avoid theft or vandalism” appears in the body of the claim. As explained in MPEP Section 2114 II., a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. The prior art discloses a structure having a vertical height greater than 9.5ft as recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jensen (2017/0093329) discloses an equipment enclosure (150), between an upper end of a column (130) and a solar array (140) (Fig.2), housing mechanical components including a solar tracking mechanism (Par.23) (Fig.3) and electrical components including a control unit (154) (Par.24).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 4, 2022